, EastNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35, 40-43 are pending. 
Election/Restrictions
Applicants have elected Group I, claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35 and 40-42 drawn to compounds and have elected the species 
    PNG
    media_image1.png
    164
    376
    media_image1.png
    Greyscale


If  the compounds are found to be allowable then the method claims limited to the scope of the allowable compounds to be rejoined. 
The restriction is FINAL.
Priority
This application is a371 of PCT/US2018/000351 filed 8/20/2018 and claims priority to  US provisional 62/548,317 filed 8/21/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 41 recites the limitation formula VIII.  There is insufficient antecedent basis for this limitation in the claim 1.
The formula does not have the term A in the formula VIII. 
There is also no definition of the term 6a.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0051429 page 8. Daniel van Kammen et al .
The reference discloses 

    PNG
    media_image2.png
    227
    336
    media_image2.png
    Greyscale
 page 8. Daniel van Kammen et al .

Claim 41 has the compound of formula VIII.
ArL and ArR can be a halogen. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/141057 Gant Thomas , WO 2004/000808 to Anderson et al , WO 01/66521 to Anderson et al. WO 2010/111353 to Schlienger et al in IDS, WO 2006/086705 to Fink et al. and Bhatia et al 2011. 

Applicants claim is drawn to compounds of the formula 


    PNG
    media_image3.png
    181
    496
    media_image3.png
    Greyscale

 Claim 1 recites that R1 and R1d are fluoro, however the species of claim 41 and  42, does not include these. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
Known drug 
    PNG
    media_image4.png
    183
    344
    media_image4.png
    Greyscale
See WO 2008/141057 Gant Thomas et al . 
The reference WO ‘057 discloses the deuterated forms of the compound. 
WO 2010/111353 to Schlienger et al in IDS discloses formula I, H, HI, IV. As given below.

    PNG
    media_image5.png
    592
    269
    media_image5.png
    Greyscale

WO 01/66521 to Anderson discloses compounds such as 

    PNG
    media_image6.png
    163
    265
    media_image6.png
    Greyscale
 for the same use , as having activity  on 5-HT2A of  serotonin receptors. 
WO 2004/000808 to Anderson et al , discloses 
    PNG
    media_image7.png
    199
    271
    media_image7.png
    Greyscale
, wherein X is a methylene  or a -CH2NH-, see summary formula I. 
WO 2006/086705 to Fink et al discloses the bicyclic groups at the terminal position  and they have the same activity as 5HT2A agonists. 
Bhatia et al discloses the Grimm’s hydride displacement law. See page 275.

    PNG
    media_image8.png
    187
    571
    media_image8.png
    Greyscale


Clearly a chain with a CH2 in the linker would be expected to behave similar to a –NH- or a –O-.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 

There are several references such as WO 2008/141057 to Gant, WO 2006/036874 to Thygesen et al. , WO 2004/000808 to Anderson et al , WO 2010/111353 to Schlienger et al.(in IDS) which disclose Pimavaserin analogs wherein the linker is a NH. ( applicants “A” group).

Bhatia clearly teaches  the isosters  of CH2 and NH and O. 
Therefore one of skill in the art would be motivated to make additional compounds where the N or CH2 is replaced by an “O”, as in applicants compounds wherein A is a O. 
WO 2006/086705 to Fink et al discloses the bicyclic terminal ring having the same activity, and therefore one would be motivated to modify the compounds such that R2 and R2b combine to form a bicyclic ring with the phenyl and they expect to have the same activity. 
In formula VIII, claim 41 the compounds have a CH2 , which is also an isostere. 


Mead Johnson & Co. V. Premo Pharmaceutical labs 207 USPQ 820-852  where a biososteric replacement of methyle (CH2) with (O) was the issue  and held that  Oxygen  substituted compound Isosuprine was obvious  over Nylidrin the methylene prior art compound.

Conclusion
Claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35 and 40-42 are rejected. 
Claim 43 is withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



June 30, 2021